DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 04/11/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objection to claim 15 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-9, 11, and 13-15
Withdrawn claims: 16-24
Previously cancelled claims: 10 and 12
Newly cancelled claims: None
Amended claims: 15
New claims: None
Claims currently under consideration: 1-9, 11, and 13-15
Currently rejected claims: 1-9, 11, and 13-15
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. (NZ 511562 A (English version), which is equivalent to WO 00/30461) in view of Tikanmaki et al. (U.S. 2014/0302219 A1).
Regarding claim 1, Jost et al. discloses a method of producing a nutritional product (P1, L3-L5), the method comprising the steps of:
providing a milk feed (P2, L20-L24),
subjecting the milk feed to microfiltration (P2, L25-L27) to provide an MF retentate enriched with micellar casein and an MF permeate enriched with serum proteins (P3, L1-L4; P3, L18),
subjecting the MF permeate to electrodialysis (P2, L27-L29) to obtain a demineralized milk-saccharide-containing milk serum protein product that has a reduced level of calcium, magnesium, and phosphorus (P4, L12-L19; P9, Table 3, where calcium, magnesium, and phosphorus concentrations in ED Permeate Example 1 are lower than the respective concentrations in the corresponding Permeate Example 1 column of Table 2 on P8), and
adding a casein source to the product to obtain the nutritional product (P2, L31 – P2a, L2),
wherein the streams following the microfiltration step are not subjected to ultrafiltration that separates the milk serum protein from milk saccharide (P2a, L13-L15, where ultrafiltration only occurs in a preferred embodiment, effectively indicating its omission in other embodiments, MPEP 2123 II).
Jost et al. does not disclose the step of subjecting the MF permeate to nanofiltration using a membrane that allows the passage of monovalent ions but retains milk saccharides to obtain an NF retentate and an NF permeate.
However, Tikanmaki et al. discloses a similar milk filtration/fractionation process ([0001]), wherein a MF permeate is subjected to ultrafiltration and then the UF permeate is subjected to nanofiltration ([0016]-[0018]) in order to remove “milk minerals and other small molecule compounds”, where the nanofiltration retentate comprises milk saccharides ([0033]).
It would have been obvious to one having ordinary skill in the art to incorporate a nanofiltration step into the method of Jost et al. between the microfiltration and electrodialysis steps. Tikanmaki et al. cites Jost et al. (as WO 00/30461) and indicates the method of Tikanmaki et al. improves upon that of Jost et al. by substituting a nanofiltration step in place of electrodialysis ([0006]-[0007]). Since Tikanmaki et al. indicates that nanofiltration removes “other small compounds” in addition to milk minerals, a skilled practitioner would be motivated to perform the nanofiltration step of Tikanmaki et al. in addition to the electrodialysis step when performing the method of Jost et al. in order to further manipulate and fine-tune the milk product composition, especially since Jost et al. indicates the product is standardized in trace elements after electrodialysis (P5, L12-L13). Also, MPEP 2144.06 I indicates that combining equivalents known for the same purpose is prima facie obvious, such that performing nanofiltration (which is taught as being a substitute of electrodialysis) together with electrodialysis would be obvious. Therefore, the claimed step of subjecting the MF permeate to nanofiltration using a membrane that allows the passage of monovalent ions but retains milk saccharides to obtain an NF retentate and an NF permeate prior to the electrodialysis step would be obvious.
As for claim 2, Jost et al. discloses the milk feed may be bovine milk (P2a, L3-L4). Tikanmaki discloses bovine milk ([0021]) having a lactose concentration of 4.64% ([0064], Table 2), which would be comparable to the milk of Jost et al. The claimed range of 1-10% (w/w) milk saccharide in the milk feed would thus be obvious.
As for claim 3, Jost et al. discloses the milk feed may be bovine milk (P2a, L3-L4). Tikanmaki discloses bovine milk ([0021]) having a protein concentration of 3.40% ([0064], Table 2), which would be comparable to the milk of Jost et al. The claimed range of 1-12% (w/w) total protein in the milk feed would thus be obvious.
As for claim 4, Jost et al. discloses the milk feed as comprising whole milk or skim milk (P2a, L5-L6).
As for claim 5, both references disclose ultrafiltration steps at various points in the methods (Jost et al., P2a, L13-L15; Tikanmaki et al., [0007], [0017]), where a skilled practitioner could readily determine the components that would be separated into a UF retentate and permeate. Performance of an ultrafiltration step on the starting milk material of Jost et al., wherein the method proceeds with at least a portion of the UF milk retentate would thus be obvious.
As for claim 7, Jost et al. discloses the product as having a pH of 6.5 after electrodialysis (P4, L36-L37). Adjusting the feed material to have a comparable pH value prior to electrodialysis would be obvious, which renders the claimed range of 5.5-7.0 for the NF retentate obvious.
As for claim 9, Jost et al. discloses the product as containing a total amount of calcium of at most 1.0% (w/w total solids) (P9, Table 3, ED Permeate Example 1).
As for claim 11, Jost et al. discloses the casein source as being MF retentate of milk (P2, L31 – P2a, L2).
As for claim 13, Jost et al. discloses the serum product and casein source as being mixed so as to obtain a weight ratio between milk serum protein and casein in the range of 50:50-70:30 (P10, L29-L31).
As for claim 14, Jost et al. discloses the nutritional product as being an organic product (P2, L12-L15, where production of the product from a whey-derived lactic raw material suggests no ingredients are added that would render the product not being classifiable as organic).
Regarding claim 15, Jost et al. discloses a method of producing a demineralized, milk-saccharide-containing milk serum protein product, the method comprising the steps of:
providing a milk feed (P2, L20-L24),
subjecting the milk feed to microfiltration (P2, L25-L27) to provide an MF retentate and an MF permeate (P3, L1-L4; P3, L18), and
subjecting the MF permeate to electrodialysis (P2, L27-L29) to obtain the demineralized milk-saccharide-containing milk serum protein product (P4, L12-L19),
wherein the streams following the microfiltration step are not subjected to ultrafiltration that separates the milk serum protein from milk saccharide (P2a, L13-L15, where ultrafiltration is only occurs in a preferred embodiment, effectively indicating its omission in other embodiments, MPEP 2123 II).
Jost et al. does not disclose the step of subjecting the MF permeate to nanofiltration to obtain an NF retentate and an NF permeate.
However, Tikanmaki et al. discloses a similar milk filtration/fractionation process ([0001]), wherein a MF permeate is subjected to ultrafiltration and then the UF permeate is subjected to nanofiltration ([0016]-[0018]) in order to remove “milk minerals and other small molecule compounds”, where the nanofiltration retentate comprises milk saccharides ([0033]).
It would have been obvious to one having ordinary skill in the art to incorporate a nanofiltration step into the method of Jost et al. between the microfiltration and electrodialysis steps. Tikanmaki et al. cites Jost et al. (as WO 00/30461) and indicates the method of Tikanmaki et al. improves upon that of Jost et al. by substituting a nanofiltration step in place of electrodialysis ([0006]-[0007]). Since Tikanmaki et al. indicates that nanofiltration removes “other small compounds” in addition to milk minerals, a skilled practitioner would be motivated to perform the nanofiltration step of Tikanmaki et al. in addition to the electrodialysis step when performing the method of Jost et al. in order to further manipulate and fine-tune the milk product composition, especially since Jost et al. indicates the product is standardized in trace elements after electrodialysis (P5, L12-L13). Also, MPEP 2144.06 I indicates that combining equivalents known for the same purpose is prima facie obvious, such that performing nanofiltration (which is taught as being a substitute of electrodialysis) together with electrodialysis would be obvious. Therefore, the claimed step of subjecting the MF permeate to nanofiltration to obtain an NF retentate and an NF permeate prior to the electrodialysis step would be obvious.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. (NZ 511562 A (English version), which is equivalent to WO 00/30461) in view of Tikanmaki et al. (U.S. 2014/0302219 A1) as applied to claim 1 above, and further in view of Sugawara et al. (U.S. 2009/0017176 A1).
Regarding claim 6, Jost et al. and Tikanmaki et al. disclose the method of claim 1. Jost et al. also discloses that the MF permeate comprises 7.4% ash, 0.632% sodium, and 2.66% potassium all by dry matter weight (P8, L10, Table 2, Permeate Example 1). Tikanmaki et al. then discloses that the NF retentate comprises 0.72% ash and 19.53% dry matter ([0062], NF retentate), such that the ash content by weight of dry matter would be ~3.69%, which is roughly half the ash content in the MF permeate. Assuming the individual minerals would be reduced in comparable amounts, resulting in values of roughly 0.316% sodium and 1.33% potassium renders the claimed concentration ranges of at most 0.4% (w/w total solids) sodium and at most 1.3% (w/w total solids) potassium obvious. MPEP 2144.05 (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).
The cited prior art does not disclose a total amount of chlorine of at most 0.8% (w/w total solids)
However, Sugawara et al. discloses that nanofiltration of milk reduces chloride ions by up to 70% ([0033]).
It would have been obvious to one having ordinary skill in the art to produce a product according to Jost et al. as modified by Tikanmaki et al. that contained a total amount of chlorine of at most 0.8% (w/w total solids). Tikanmaki et al. teaches that the nanofiltration removes “milk minerals and other small molecule compounds” ([0033]) but does not elaborate on what minerals are removed. A skilled practitioner would thus be motivated to consult Sugawara et al. for further clarification. Sugawara et al. discloses that chloride ion is undesirable in concentrated milk ([0007]) and that nanofiltration is suited for reducing its concentration ([0033]). As such, reduction of chlorine to any amount approaching 0% would be obvious, which renders the claimed ranged of at most 0.8% (w/w total solids) obvious.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. (NZ 511562 A (English version), which is equivalent to WO 00/30461) in view of Tikanmaki et al. (U.S. 2014/0302219 A1) as applied to claim 1 above, and further in view of Simova et al. (Simova, H., Kysela, V., and Cernin, A., “Demineralization of natural sweet whey by electrodialysis at pilot-plant scale,” Abstract, Desalination and Water Treatment, Vol. 14, p. 170-173, published online August 3, 2012).
Regarding claim 8, Jost et al. and Tikanmaki et al. disclose the method of claim 1.
The cited prior art does not disclose the electrodialysis as comprising an anionic exchange membrane having a perm-selectivity coefficient of citrate of at least 0.01.
However, Simova et al. discloses demineralization of whey with Ralex CMH-PES and AMH-PES membranes (Abstract).
It would have been obvious to one having ordinary skill in the art to utilize membranes such as those disclosed in Simova et al. when performing electrodialysis according to Jost et al. Jost et al. provides limited instruction regarding suitable types of electrodialysis membranes (P4, L12-L13), which would prompt a practitioner to consult Simova et al. for more detailed teaching. Since Simova et al. teaches that Ralex CMH-PES and AMH-PES membranes are suited for demineralization of whey (Abstract), a skilled practitioner would find the use of Ralex CMH-PES and AMH-PES membranes in performing electrodialysis on the product of Jost et al. to be obvious. The present specification indicates that Ralex AMH-PES membranes are anion exchange membranes that exhibit the claimed “perm-selectivity coefficient of citrate” of at least 0.01 (P23, L1-L27). Thus, because the use of Ralex AMH-PES membranes was determined to be obvious, the use of anion exchange membranes having a perm-selectivity coefficient of citrate of at least 0.01 would likewise be obvious to a skilled practitioner.
Response to Arguments
Claim Objections: Applicant has overcome the objection of claim 15 based on amendment to the claim. Accordingly, the claim objection has been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 1-5, 7, 9, 11, and 13-15 over Jost et al. and Tikanmaki et al.; claim 6 over Jost et al., Tikanmaki et al., and Sugawara et al.; and claim 8 over Jost et al., Tikanmaki et al., and Simova et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first asserted that “Examiner has indicated that it would not only be obvious to add an additional nanofiltration step to the method of Jost but it would also be obvious to replace nanofiltration with electrodialysis” (Applicant’s Remarks, p. 8, ¶3).
While it is not clear whether Applicant is asserting this point as potentially being an erroneous conclusion due to the determination that both processes would be obvious, Examiner notes that the claim rejection determined only that performing an additional nanofiltration step in the method of Jost et al. would be obvious. The claim rejections do not appear to reach any determination related to replacing a nanofiltration step with electrodialysis.
Applicant then argued that Tikanmaki et al. does not teach adding a nanofiltration step to a process comprising electrodialysis, since the reference is directed to processes that do not employ electrodialysis (Applicant’s Remarks, p. 8, ¶4).
As explained in the claim rejection, though, the instruction in Tikanmaki et al. that nanofiltration additionally removes “other small compounds” in addition to milk minerals, Examiner maintains that a skilled practitioner would be motivated to perform the nanofiltration step of Tikanmaki et al. in addition to the electrodialysis step of Jost et al. in order to further manipulate and fine-tune the milk product composition. That the process of Tikanmaki et al. avoids an electrodialysis step does not mean that the reference teaches against performing such a step or that its inclusion would be non-obvious. Examiner maintains that adequate motivation and proper rationale was detailed for performing both steps in the same process.
Applicant further argued that the nanofiltration step of Tikanmaki et al. is directed to processing of a protein-free ultrafiltration permeate rather than a microfiltration permeate that would contain milk serum (Applicant’s Remarks, p. 8, ¶5 – p. 9, ¶1). Applicant concluded that a practitioner would only perform a nanofiltration step on a protein-free ultrafiltration permeate (Applicant’s Remarks, p. 9, ¶1).
However, Tikanmaki discloses that nanofiltration is performed in order to remove “milk minerals and other small molecule compounds” ([0033]). Such removal would occur regardless of whether the milk component comprised protein or not. The protein would remain in the nanofiltration retentate if it were present in the milk component. Examiner maintains that a skilled practitioner would readily appreciate the purpose of the nanofiltration step and would recognize its suitability for filtration of a milk fraction comprising protein. Applicant’s argument relies on an improperly narrow reading of Tikanmaki and disregards the ordinary skill in the art in terms of recognizing the applicability of nanofiltration for fractions comprising protein. Applicant’s argument is unpersuasive.
Applicant next argued that “evaporation or ultrafiltration mentioned in Jost are not equivalents to nanofiltration” (Applicant’s Remarks, p. 9, ¶2).
The claim rejections do not rely on such an interpretation. Rather, the rejection of claim 1 states: “combining equivalents known for the same purpose is prima facie obvious, such that performing nanofiltration (which is taught as being a substitute of electrodialysis) together with electrodialysis would be obvious”. Tikanmaki et al. teaches the substitution of a nanofiltration step in place of electrodialysis ([0006]-[0007]). Applicant’s argument thus apparently mischaracterizes the claim rejection and is consequently unpersuasive.
Applicant then argued that Examiner interpreted Jost et al. at p. 5, ll. 12-13 as “an invitation for further removal of components from the ‘liquid composition’” before asserting that a practitioner would interpret the sentence as referring to the addition of trace elements instead of their removal (Applicant’s Remarks, p. 9, ¶2).
Examiner’s reading of Jost et al. at p. 5, ll. 12-13 corresponds with Applicant’s reading—that standardization would involve the addition of elements, thus obviating the argument. Examiner’s point was that because Jost et al. effectively teaches the re-addition of trace elements and vitamins via standardization after demineralized via electrodialysis (i.e., removing and presumably re-adding some of the same components), the inclusion of a nanofiltration step “in order to further manipulate and fine-tune the milk product composition” would be obvious. That is, an additional mechanism for modifying component concentrations would be obvious where Jost et al. teaches both reducing and consequently raising such concentrations.
Applicant next asserted that the claimed combination of fractionation steps provides an alternative to other methods and facilitates maintaining the lactose together with the serum protein to achieve a simpler process (Applicant’s Remarks, p. 9, ¶3).
That the claimed process is allegedly more efficient and stream-lined than other processes does not weigh into the analysis. The claimed method was determined to be obvious based on the cited prior art references. The asserted benefits do not render the claimed process non-obvious. Further, to the extent that the alleged benefit of the claimed invention is merely omission of fractionation steps the remove milk serum protein only to re-add them later (as described in the present specification at p. 6, ll. 28-33), MPEP 2144.04 II A indicates that omission of an element and its function is obvious if the function of the element is not desired. Applicant’s arguments are thus unpersuasive.
Applicant then argued that the claimed processes “have the advantage that the risk of significant pH reductions during the electrodialysis step is reduced because less mineral has to be removed by electrodialysis”, since the nanofiltration step removes a significant portion of salts, and pH adjustment can be avoided (Applicant’s Remarks, p. 9, ¶4 – p. 10, ¶1).
However, claim 1 does not require any degree of demineralization or any particular pH for any of the fractions. Applicant’s arguments are narrower in scope than the claims and are consequently unpersuasive.
Applicant then asserted that neither of Sugawara et al. or Simova et al. remedy the alleged deficiencies of Jost et al. and Tikanmaki et al. (Applicant’s Remarks, p. 10, ¶3).
Examiner maintains that no such deficiency exists and that the additionally-cited references are adequate for all that is relied on in the present claim rejections.
The rejections of claims 1 and 15 have been maintained herein.
The rejections of claims 2-9, 11, 13, and 14, which depend from claim 1 and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claims 1-9, 11, and 13-15 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793